Citation Nr: 1636905	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  14-06 904A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a right ankle disability.

5.  Entitlement to service connection for a right foot disability.

6.  Entitlement to service connection for a skin disability as due to exposure to hydraulic fluid.

7.  Entitlement to service connection for a chronic headache disability, to include as due to exposure to hydraulic fluid.

8.  Entitlement to service connection for an acquired psychiatric disability to include anxiety and posttraumatic stress disorder (PTSD).
9.  Entitlement to service connection for a low back disability.

10. Entitlement to service connection for a nasal disability, claimed as sinusitis as due to exposure to hydraulic fluid.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active service from August 1979 to July 1983. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

In the rating decision the RO denied all ten issues.  In December 2012 the Veteran submitted a notice of disagreement (NOD) specifically with the November 2012 rating decision as to all denials, to include sinusitis.  See December 2012 NOD.

In February 2014, the RO issued a statement of the case (SOC) regarding the Veteran's claims, however, the SOC did not include the sinusitis service connection claim.  In March 2014 the Veteran submitted a VA Form 9 perfecting an appeal regarding the matters listed in the February 2014 SOC.  

The claim for service connection for an acquired psychiatric disability has been recharacterized as reflected on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

In April 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  At that time, the claim for service connection for sinusitis was discussed in testimony as being a perfected appeal.  The Board observes, however, after the Veteran's December 2012 submission of a NOD that included service connection for sinusitis, the RO has not issued a SOC on this matter as required.  See 38 C.F.R. § 19.26 (2015).  A remand is necessary in order to provide the Veteran a SOC in order for the Veteran to be able to perfect the claim by filing a substantive appeal.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In August 2016, the Veteran submitted additional evidence without a waiver of Agency of Original Jurisdiction (AOJ) review.  As the evidence was received with a substantive appeal filed after February 2013 and the Veteran did not request AOJ consideration of the evidence, waiver is assumed, and the Board will proceed with adjudication.  Further, the Board observes that, with the exception of a few VA treatment records that were not considered in the February 2014 SOC, the majority of the evidence is duplicative.

This appeal is processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for right knee disability and sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis of bilateral hearing loss for VA purposes.

2.  The most probative evidence fails to link the Veteran's claimed bilateral tinnitus to his service.

3.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis pertaining to the right ankle.

4.  The preponderance of the evidence shows that the Veteran's right foot disability was not present in service; osteoarthritis was not shown until many years thereafter and such is not related to service or to an incident of service origin.

5.  At no time during, or prior to, the pendency of the claim does the Veteran have a current diagnosis pertaining to a skin disability.

6.  The Veteran does not have a diagnosis of PTSD.

7.  The Veteran's anxiety is not shown to have had its onset in service or is otherwise attributable to service or any incident or disability occurring therein.

8.  The most probative evidence fails to link the Veteran's claimed headaches to active service.

9.  A low back disability is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of the Veteran's discharge from service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1112, 1131, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

3.  The criteria for service connection for right ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  The criteria for service connection for right foot disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

5.  The criteria for service connection for a skin disability as due to exposure to hydraulic fluid have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

6.  The criteria for service connection for an acquired psychiatric disability, to include PTSD and anxiety, have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

7.  The criteria for service connection for headaches have not been met.  38 U.S.C.A. §§ 1101, 1131, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

8.  The criteria for service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 1131, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties Under the Veterans Claims Assistance Act (VCAA)

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The notice requirements apply to all five elements of a service connection claim, including veteran status, existence of a disability, a connection between the appellant's service and the disability, degree of disability, and effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that VA has satisfied its duty to notify with respect to the claims decided herein.  Specifically, August 2011 and February 2012 letters, sent prior to the decision on appeal, advised the Veteran of the evidence and information necessary to substantiate his service connection claims and to establish a disability rating and an effective date.  The same letters advised the Veteran of his and VA's respective responsibilities in obtaining the evidence and information. 

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records (STRs), VA treatment records, and private treatment records.  The Veteran has not identified any additional outstanding records that have not been requested or obtained with regards to the claims decided herein.

In addition, a VA audiological examination was conducted in March 2012 as well as a general VA medical examination.  The examiners reviewed the Veteran's file, recorded his current complaints, and conducted appropriate examinations.  The examiners also provided adequate opinions with fully supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the March 2012 VA examinations and accompanying opinions are adequate for adjudication purposes. 

The RO did not afford the Veteran a VA examination for his psychiatric disability.  The Board finds that there is sufficient medical evidence to decide the claim.  In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  While there is a current acquired psychiatric disability, there is no indication from the record that such is related to service, as discussed below in detail.  Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c).

As previously acknowledged, the Veteran was afforded a hearing before the undersigned VLJ in which he presented oral argument in support of his claims.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing must fulfill two duties in order to comply with the regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). These duties are the duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the April 2016 hearing, the undersigned sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2)  nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  Id.  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289   (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis and organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as arthritis and sensorineural hearing loss and tinnitus as organic diseases of the nervous system) listed under 38 C.F.R. 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

A.  Hearing Loss

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz  are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159.

The Veteran's STRs do not show any complaints, diagnoses, or treatment related to hearing loss.  He was seen in November 1981 for complaints of left ear pain.  Examination revealed that the external ear canal appeared reddened and was mildly inflamed.  Early otitis externa was diagnosed.  The Veteran was given ear drops and was told to return to sick call as needed.  

He was seen again in December 1981 for complaints of left ear pain.  During the visit, the Veteran reported that 13 days prior, he was hit by a co-player while playing racquetball.  The examiner noted that the Veteran's left ear had a tissue growth due to an injury to the auditory canal.  He was prescribed antibiotics.  There are no further references relevant to either of the Veteran's ears.

During the July 1983 separation examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
5
0
10
LEFT
0
0
5
5
5

Post-service treatment records include a June 2011 VA audiological evaluation that reveals pure tone thresholds as follows: 






HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
15
15
30
LEFT
0
0
5
10
20

Speech recognition was recorded, however, the examiner noted that material used was not Maryland CNC.  Accompanying report documented that the Veteran was referred to the audiological clinic because he complained of hearing loss and imbalance 3 weeks prior.  He reported that he was exposed to military noise trauma as he worked on the flight deck.  The examiner noted that the right ear exhibited normal hearing sensitivity to 3KHz with a mild to severe high frequency sensorineural hearing loss at 4KHz.  With regards to the left ear, the examiner indicated that there was normal hearing sensitivity to 4KHz.

On March 2012 VA Disability Benefits Questionnaire (DBQ), pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
15
10
LEFT
5
0
5
5
10

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and of 94 percent in the left ear.  The examiner noted that the Veteran's claimed hearing loss disability had no impact on his ordinary conditions of daily life, to include work, as the Veteran had normal hearing.  There was no opinion provided with regards to any nexus.

During the April 2016 Board hearing, the Veteran reiterated that his hearing loss was due to military noise exposure.  He testified that he started to experience hearing loss while on active duty, and that he was not provided a separation examination.

As noted, the Veteran submitted additional evidence in August 2016.  Included are VA treatment records that document the Veteran's use of a right ear hearing aid, however there are no audiological evaluation reports.  

Based on the Board's review of the evidence, the Board concludes that these facts do not support an award of service connection for bilateral hearing loss.  While it is found that the Veteran experienced in-service noise exposure, there is no indication that the Veteran manifested bilateral hearing loss during active duty.  Further, as the Court pointed out in Hensley, a hearing loss is not synonymous with a hearing disability for VA purposes.  Here, while the Veteran has been given a right ear hearing aid for hearing loss, there is no evidence showing the presence of a hearing loss disability for VA purposes.  Absent evidence of the claimed disability, a basis upon which to award service connection is not shown.

B.  Tinnitus

The Board notes that, unlike hearing loss, tinnitus (or, ringing in the ears) is the type of disability that the Veteran is competent to establish on the basis of his own assertions, see Charles v. Principi, supra, and that, under certain circumstances, credible assertions of continuous symptoms may be sufficient to establish service connection.  See, e.g., Jandreau v. Nicholson.  However, when assessing credibility and probative value of lay assertions, such assertions must be weighed against medical and other pertinent evidence.  Cf. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In weighing credibility, VA may consider interest bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desires for monetary gain, and demeanor of the witness.  Caluza, supra.

In this case, the evidence of record simply does not persuasively demonstrate that the Veteran experienced bilateral tinnitus as asserted in connection with his claim for benefits.  Initially, the Board notes, although he was seen in service for left ear pain, and otitis externa was diagnosed, the Veteran's STRs are completely silent for any complaints related to tinnitus or ringing in the ears.  Moreover, the Board finds that the Veteran's statements concerning the presence of tinnitus are not persuasive as they are inconsistent with other evidence of record, including other statements of record such as the June 2011 VA audiology consultation when he expressly denied experiencing tinnitus.  Furthermore, because there was no complaint or diagnosis of tinnitus during the March 2012 VA examination, the examiner did not provide an opinion as to etiology.  Additional VA treatment records show no complaints of tinnitus.  Thus, besides his May 2011 claim and April 2016 testimony, there is otherwise no indication that the Veteran suffered from bilateral tinnitus.

The Board notes that statements made for the purpose of diagnosis or treatment, such as the June 2011 VA audiology consultation, "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care."  Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I. 2003); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment).

Accordingly, as there are no medical or probative non-medical indications of bilateral tinnitus at any point pertinent to this appeal, the provisions of 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303 provide no basis for allowance of the claim.

As noted, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have results in disability.  See 38 U.S.C.A. § 1131.  Thus, when the collective lay and medical evidence indicates that, fundamentally, the Veteran did not have a current disability for which service connection is sought, there can be no valid claim for service connection.  See Brammer v. Derwinski, 3 Vet App. 223, 225 (1992).  See also, Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).

For all of the foregoing reasons, the Board finds that the claim for service connection for bilateral tinnitus must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, credible, and probative evidence supports the required elements of the Veteran's bilateral tinnitus claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

C.  Right ankle and foot

The Veteran contends that he has right ankle and foot disability due to an injury he sustained while on active duty.  Indeed, he has indicated in statements as well as his testimony that while on active duty in February 1980, he fell off of a ladder onto the ship's deck injuring his right ankle and foot.  He states that he suffers daily with pain, has constant swelling of his right ankle/foot, and experiences difficulty with walking.

The Veteran's STRs include a February 1980 record that documents the Veteran suffered a right ankle contusion due to a slip from a ladder.  A July 1980 record documents the Veteran's treatment for a right foot contusion due to him falling down a ladder.  There was tenderness to the site, however there was no discoloration and he exhibited full range of motion.  He was prescribed an Ace wrap.  The examiner ordered no duty for 24 hours, followed by light duty for 3 days.  No further treatment noted in the STRs relevant to the Veteran's right ankle or foot.  On July 1983 service separation examination, the Veteran voiced no complaints with regards to his right ankle and foot; and clinical evaluation of his lower extremities was normal.

Post-service treatment records include a June 2005 record from the Veteran's private physician Dr. J. S. that documents the Veteran twisted his right ankle 8 days prior while playing basketball.  Physical examination revealed moderate swelling of the ankle, however there was no instability.  X-ray of the right ankle revealed normal right ankle.  The examiner diagnosed right ankle sprain.  

Subsequent VA treatment records show no complaints of or treatment for right ankle or foot disability.

During March 2012 VA ankle examination, the examiner thoroughly reviewed the Veteran's claims file.  Physical examination was unremarkable and no right ankle diagnosis was provided.  The examiner indicated that the Veteran's claimed right ankle disorder was less likely than not incurred in or caused by the in-service injury.  She reasoned that based on her review of the medical records, the Veteran does not have a chronic ankle disability.  She noted that the Veteran also denied he has a chronic right ankle condition, and noted that any right ankle condition had resolved.  

On March 2012 VA right foot examination, the examiner noted a diagnosis of osteoarthritis to the first metatarsophalangeal joint.  The examiner thoroughly reviewed the Veteran's claims file.  Physical examination was essentially unremarkable, however x-ray shows osteoarthritis of the first metatarsophalangeal joint.  The examiner opined that the Veteran's right foot disability was less likely than not incurred in or caused by his military service.  The examiner reasoned that based on her review of the Veteran's pertinent records there was no evidence of a chronic right foot disability shown in service.  Further, she noted that the Veteran denied any history of a right foot condition.  The examiner further found that the arthritis in the first metatarsophalangeal joint was first noted on the current VA examination.  Therefore based on these findings, the current right foot disability was not due to active duty service.

During the April 2016 Board hearing, the Veteran reiterated his contentions that his claimed right ankle and foot disabilities are a result of his in-service injury.

Relevant to the right ankle, the post service medical evidence, including VA examination findings in March 2012, does not show any current right ankle disability.  Further, there is no indication that at any point during the appeal period, has the Veteran had a right ankle disability.  As there is no malady of the right ankle, this appeal must be denied and the benefit-of-the-doubt standard does not apply.  38 U.S.C.A. § 5107(b).  See also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).

Relevant to the right foot disability, based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a right foot disability.  In this regard, the Board places great probative weight on the March 2012 VA examiner's opinions that the Veteran's current right foot disability was not related to his service, to include any claimed in-service injury. The Board finds that the March 2012 VA examination report clearly reflects consideration of the lay statements of record, including his contentions that his right foot disability began in service and provides adequate rationale supported by the service treatment records and the Veteran's post-service medical history. Furthermore, the opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords the greatest probative weight to the VA examiner's opinion provided in March 2012.

Moreover, no medical evidence of record refutes the VA examiner's opinion.  In this regard, none of the Veteran's post-service treatment records, including his VA treatment records, suggest a etiological relationship between his current right foot disability and his service.  

The Board has also considered whether service connection is warranted on a presumptive basis.  However, the record fails to show that the Veteran's right foot arthritis manifested to a degree of 10 percent within the one year following his discharge from active duty.  Additionally, as will be further discussed herein, the Veteran has not provided a credible account of a continuity of symptomatology.  As such, presumptive service connection for the Veteran's right foot disability, to include on the basis of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra. 

In this regard, the Veteran has stated on multiple occasions that he began to experience problems with his right foot during service and that those problems have continued since service.  The Board finds that the Veteran's statements concerning the onset and continuity of symptoms associated with current right foot disability are inconsistent with and contradicted by the other evidence of record.  For example, while the Veteran was seen for a right foot contusion during service, there was no noted chronic right foot disability.  On his separation physical examination, the Veteran voiced no complaints with regards to his right foot, and clinical evaluation of his feet was normal.  Moreover the post-service treatment records show no complaints of or treatment for a chronic right foot disability.  Further, as noted, he indicated during the March 2012 VA examination, that he had no history of a right foot condition.

Moreover, while the Veteran contends that his right foot disability is related to his service, the Board finds that his opinion is afforded less weight than the opinion provided by the VA examiner.  Laypersons are often competent to provide opinions regarding the etiology of a disorder.  However, the Board finds that the opinion of the medical examiner is more probative than the Veteran's.  The examiner is a medical professional, who has experience, education, and expertise that the Veteran is not shown to have.  The examiner's opinion was based upon a review of the record, including the evidence that the Board has found credible.  As such, it is afforded more weight than the opinion provided by the Veteran.

Therefore, based on the foregoing, the Board finds that service connection for a right foot disability is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine. The Board notes, however, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right foot disability.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

D.  Skin Disability

The Veteran contends that his current skin disability is a result of his exposure to hydraulic fluid while performing his military duties.  

The Veteran's STRs show several visits with regards to rash on various parts of his body.  A February 1980 treatment record reveals the Veteran was seen at the Medical Department, USS Ranger as he was exposed to hydraulic fluid for prolonged periods of time.  He showered for 20 minutes prior to being consulted.  An April 13, 1980 treatment record shows the Veteran was seen for complaints of itching.  He indicated that he had a "rash since Thursday".  Examination revealed a rash covering the Veteran's entire back, his chest, and face.  He was prescribed Benadryl and calamine lotion; and was to return to the clinic on May 9 for an appointment with the allergist.  It was noted that the Veteran had no known allergies and the etiology was questionable but could have been from exposure to hydraulic fluid.  

He was seen again on April 25, 1980 for a rash on his back.  The examiner noted that there was no change to the rash from the previous evaluation.  There were no open lesions.  The impression was allergic dermatitis of questionable etiology.  He was prescribed Atarax and was told to use mild soap.  On May 9, 1980, the Veteran was seen by an allergist.  During this visit, the Veteran complained of headaches, lightheadedness and nausea.  The examiner noted a provisional diagnosis of sensitivity to hydraulic fluid.  Subsequent STRs dated in June 1980, November 1980, and January 1981 show the Veteran was seen for rash on the back and upper arms.  The examiner noted that such was contact dermatitis.  On July 1983 service separation examination, with the exception of some marks noted on his right forearm and right side of the face, evaluation of the Veteran's skin was normal. Post-service treatment records show no complaints of or treatment for a skin disability.  

The Veteran was provided a VA skin examination in March 2012.  Clinical evaluation of the skin was unremarkable, and no diagnosis pertaining to the Veteran's skin was provided.  The examiner indicated that the Veteran's claimed skin condition was less likely than not due to military service.  She reasoned that based on the Veteran's history the lesions resolved several years ago.  She further noted that based on treatment records reviewed, it is at least as likely as not that the Veteran had contact dermatitis in the 1980s and 1981 from exposure to some chemical.  The examiner noted that it did not specify what the problems were or what the exposure was from but that the Veteran was treated several times for contact dermatitis.  She indicated that by the Veteran's discharge in 1983 there were lesions reported but there are no medical records to show after 1983 that there were chronic skin lesions.  The examiner therefore found, based on treatment records reviewed, it is less likely than not that the Veteran's claimed skin condition that has since resolved is associated with military service.

During the April 2016 Board hearing, the Veteran indicated that he was exposed to hydraulic fluid during active duty and that he was treated in service for a skin rash due to such exposure. 

The Board acknowledges the Veteran's statements and testimony that he was treated in service for skin rash, such is not in dispute as there are numerous occasions that the Veteran was seen in service and treated for a skin rash.  The Board observes, however, to the extent that he reports that he has a current skin disability, such is not probative.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issue in this case, the diagnosis of a current skin disability and etiology of a chemical exposure, falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376- 77 (Fed. Cir. 2007).  As the March 2012 VA examiner noted that the Veteran's skin disorder resolved in 1983 and that there was no current skin disability, the Veteran's statements are not supported by the evidence of record.  Further, the Veteran has not been shown to be competent to render a medical diagnosis of a skin disability, therefore his opinion as to his current diagnosis is not probative. 

Again, Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223   (1992); see also 38 C.F.R. § 3.304; Shedden v. Principi, 381 F.3d 1163, 1166-67   (Fed. Cir. 2004).  Therefore, the Board finds that the claim for service connection for a skin disability must be denied because the preponderance of the evidence of record is against a finding that the Veteran has a current skin disability diagnosis. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.

E.  Headaches

The Veteran contends that his current headache disability is due to his military service, to include his exposure to hydraulic fluid while performing his military duties.

The Veteran's STRs include a December 1979 record that shows he was seen for complaints of a productive cough and head congestion for the past 2 days.  The assessment was rule out strep throat and upper respiratory infection (URI).  He was seen in January 1980 for complaints of sore throat, congestion, cough, and headaches after episodes of violent cough.  The assessment was cold symptoms.  In February 1980, the Veteran was seen for complaints of headache, lightheadedness, and occasional nausea when working around chemicals.  

In May 1980, the Veteran was seen by an allergist.  During the visit, the examiner noted that the Veteran had a history of exposure to hydraulic fluid and that the Veteran complained of headaches, lightheadedness, and nausea.  The examiner noted that the headache and nausea was likely occupational product toxicity.  It was recommended that the Veteran be referred for a workplace evaluation.  The examiner found that the hydraulic fluid may have caused the symptoms.  In January 1981, the Veteran was seen again for complaints of a headache.  He denied any head trauma.  The assessment was tension versus plain headache.  He was given two aspirin and told to return to the clinic as needed.  In March 1983, the Veteran was again seen for complaints of a headache, along with a sore and scratchy throat.  On July 1983 separation examination, the Veteran voiced no complaints pertaining to his head, and clinical evaluation of the head was normal.

The first post service evidence of a headache disability related to service was when the Veteran filed his current claim in June 2011.  The Board notes, however, post service treatment records are silent with respect to any chronic headache disability. 

The Veteran was afforded a VA examination in March 2012.  During the examination, the Veteran indicated that he currently experiences headaches about twice a month.  The examiner diagnosed migraine/migraine variant headaches with an onset beginning in 2012.  After a review of the file, the examiner noted that it was less likely than not that the Veteran's current chronic migraine headaches are associated with his military service.  The examiner reasoned that the Veteran was seen in 1980 after being exposed to tub oil.  She noted that he complained of headache, lightheadedness and occasional nausea.  The examiner noted that the diagnosis was suspect occupational product toxicity.  She indicated that once the Veteran was out of that exposure his headache did not continue.  The examiner found that by the end of the Veteran's military service in 1983, he did not have any persistent or chronic headache symptoms.  

After considering the totality of the evidence of record, the Board finds that service connection for headaches is not warranted as there is no competent evidence linking any such disorder to service.  While STRs do document the Veteran's complaints of headaches, there is no finding of a chronic headache disability.  Importantly, the March 2012 VA examiner clearly found that the Veteran did not have a chronic headache disability and any current headache disability was not related to service; and offered a detailed rationale for this finding.  Given that the claims file was reviewed by the examiner and the opinion sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations, the Board finds the examination to be sufficient and of high probative value.  Significantly, there is no medical evidence of record to refute this opinion. 

Moreover, the Veteran's current headache disorder is not one of the diseases listed at 38 C.F.R. § 3.309(a).  Thus, a continuity of symptoms may not be used to establish service connection.  See Walker, supra.  Further, the first post-service evidence of a headache disorder related to service is when the Veteran filed his claim in June 2011, approximately 28 years after the Veteran's discharge from service.  A lengthy period without evidence of treatment may also be viewed as evidence weighting against the Veteran's claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000). 

Again, the Board recognizes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In the instant case, the Veteran is competent to report any in-service problems, as well as pertinent symptomatology since service.  The Board notes, however, he is not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert, supra. 

Moreover, the Board finds the Veteran's current assertions of continuing headaches since service are not credible.  Again, in weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, while the Veteran is competent to report as to experiencing headaches since service, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest. 

Importantly, with the exception of the few instances of headache complaints during service, the remaining records are silent with respect to any complaints of headaches.  Moreover, the Veteran's July 1983 service separation examination revealed no head or neurological abnormalities; and the Veteran offered no headache complaints.  The Board finds such evidence, contemporaneous to service, to be more probative than his statements made approximately 28 years after his service discharge and in connection with his claim for VA benefits.  

Again, the first post-service evidence of headaches is June 2011 when the Veteran filed his current claim, approximately 28 years after service.  Moreover, post service treatment records are also silent with respect to any complaints of headaches.  If the Veteran had experienced continuing headache symptoms since service, it would seem that he would have reported it during the course of seeking medical treatment.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has suffered from headaches since service are inconsistent with the contemporaneous evidence.  The Board is cognizant that, while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board, however, finds in the instant case that the combination of the lack of documentation of a chronic headache disability in the service treatment records, no complaints from the Veteran relevant to a headache disability upon service separation examination in July 1983 and the fact that his post-service treatment records are silent for any complaints referable to headaches to be persuasive evidence against his claim. 

In conclusion, based on the analysis above, the Board finds that the preponderance of evidence is against the Veteran's claim for service connection for a chronic headache disability.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

F.  Psychiatric disability

The Veteran seeks service connection for an acquired psychiatric disability based on his experiences during his military service.  He specified the condition of PTSD in his claim and the record shows a diagnosis of anxiety; both of these are acquired psychiatric disabilities and will be considered herein.

Here, the Veteran contends that he suffers from an acquired psychiatric disability, manifested by symptoms of depression, flashbacks, nightmares, memory loss, and uncontrollable, unexplained anger outburst that are related to his military service.  In this regard, the Veteran has indicated that he witnessed another sailor get killed during flight operations on board USS Ranger between June 1981 and July 1981.  He contends that he witnessed the arrestor cable snap in half and cut the sailor's body in half.  Notably, the RO, after thorough research, was unable to verify the Veteran's alleged stressor account.  See October 2012 Memorandum.

A review of the Veteran's STRs was absent for any discussion of treatment or diagnoses of any psychiatric disorders.  A June 1982 treatment record notes the Veteran was seen for complaints of weight loss and an increase in appetite.  He reported that he had been eating 4 meals per day.  He indicated that he was on an island for 2 weeks.  He reported that he experienced an increase in perspiration and that he had not had a bowel movement in 5 days.  Examination revealed bowel sounds were within normal limits and there was no abdominal distention.  The assessment was questionable situational/environmental adjustment.  He was prescribed Dulcolax tablets and told to return to the clinic as needed.  During July 1983 service separation examination, the Veteran voiced no complaints with regards to any psychiatric problems, and psychiatric clinical evaluation was normal.

A review of the Veteran's private post-service treatment records from Dr. J.S. include an August 2009 record that documents the Veteran was seen for stress and anxiety.  The Veteran reported that he was having problems with his son and because of that he is unable to sleep at night and he feels anxious and nervous.

VA treatment documents anxiety and that the Veteran is currently receiving medication.  There is no indication from the records that the anxiety is service-related.  There is no PTSD diagnosis in any of the Veteran's post-service records.  

During the April 2016 Board hearing, the Veteran testified that his psychiatric disability was due to an oil spill.

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for an acquired psychiatric disability, to include PTSD and anxiety.  

With regard to establishing service connection for an acquired psychiatric disorder on a presumptive basis under 38 U.S.C.A. §1112, the Board notes that there is no medical evidence of record indicating that the Veteran had any psychosis within one year of discharge from his period of active duty.  Thus, onset of a psychosis is not demonstrated at any time within the Veteran's first year following his separation from service; therefore service-connection for an acquired psychiatric disability may not be presumed under the provisions of 38 C.F.R. § 3.307 and § 3.309(a).

With regard to establishing service connection on a direct basis, as discussed previously, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2015).

Turning first to PTSD, the Veteran's STRs reveal no diagnosis of PTSD, and no diagnosis of PTSD is apparent in the Veteran's post-service treatment records. 

As noted, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1131.  In the absence of proof of a current diagnosis of PTSD, service connection for that disability cannot be established.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Based on the absence of a current diagnosis of PTSD, the Board finds that the preponderance of the evidence is against the claim, and service connection for PTSD is denied.

There is a current diagnosis of anxiety, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

While the Veteran's STRs show a questionable situational adjustment, there was no definitive diagnosis related to any psychiatric disorder, and no further follow-up was noted during service, to include on service separation examination.  Further, there are no clinical findings or diagnosis of anxiety or any psychiatric disability for several years thereafter. 

The first documented medical evidence of a psychiatric disorder is decades after service as the Veteran received treatment in 2009 for anxiety.  The Board points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992). 

To the extent that the Veteran is asserting that he experienced acquired psychiatric disability in service and continuing symptoms thereafter, the Board acknowledges that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991). Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 

However, the Board notes again that the Veteran's STRs are negative for complaints or treatments related to psychiatric symptoms while the record also demonstrates that the Veteran did not present with psychiatric complaints until many years after service. 

Additionally, the Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted above, anxiety is not a psychosis, and as no competent evidence of a current psychotic disorder is shown, the Board finds that the theory of continuity of symptomatology is not applicable in this case.

Significantly, there is also no competent evidence or opinion even suggesting that there exists a medical nexus between a current acquired psychiatric disability and the Veteran's military service.  In fact, the only medical evidence weighs against the claim.  As indicated above, the Veteran was seen by his private physician in 2009 and it was documented that the Veteran experienced stress, anxiety, and difficulty sleeping due to personal problems with his son.  There is no other evidence that addresses the etiology of the Veteran's psychiatric condition.

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disability to include PTSD and anxiety.  The benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b).

G.  Back Disability

The Veteran seeks service connection for a low back disability.  He contends in various statements, to include his testimony, that his current low back disability is due to service, to include the in-service low back complaint as due to an injury. 

The Veteran's STRs show on April 28, 1980 he was seen for back pain.  It was noted that the Veteran worked in the galley and lifted a lot of heavy objects.  The Veteran also complained of heat rash on the back.  Assessment was muscle strain and heat rash.  The Veteran was followed up on May 29, 1980 and continued to have muscle spasms on the lumbosacral spine area.  On June 12, 1980 the Veteran continued to have muscle spasm in the lumbar spine area.  On June 10, 1980 the Veteran was seen for sore throat and low back pain on the right side.  On June 13, 1980 on follow up the Veteran continued to have, among others, back pain.  On July 18, 1980 the Veteran was followed up for his low back muscle strain.  There are no further complaints of or treatment for a low back condition.  On July 1983 separation examination, the Veteran voiced no complaints pertaining to his back, and clinical evaluation of the back was normal.

The earliest post-service treatment shown for the low back is in November 2011.  During the VA primary care visit, the Veteran indicated that he has experienced back pain since his in-service injury.  Chronic back pain was diagnosed.

During the March 2012 VA examination, the examiner noted after careful review of the claims file, the STRs, X-ray and additional reports, as well as lay statements, that the current low back disability was less likely as not related to the noted in-service back complaints and treatment.  Indeed the examiner reasoned that the Veteran was seen in service in April 1980 for back pain from lifting a lot of heavy objects while working in the galley.  She noted the Veteran was followed regularly for the next two months for his muscle strain and no other medical record shows any persistent back condition.  She further found that by discharge the Veteran was free of any back pain.  The examiner then noted that there are no complaints until 2011 to show a chronic back condition.  

During the April 2016 Board hearing, the Veteran reiterated his contention that he injured his back during service and that his current back disability is related to such injury.

As noted, the Veteran currently has a low back disability, satisfying the current disability requirement for service connection. 

Further, the Veteran's STRs document an in-service low back injury.  Therefore, the Board finds that the in-service incurrence of an injury or disease requirement for service connection is met.

The Board finds, however, there is no probative medical evidence that the Veteran's current low back disability is related to the in-service low back injury.  The VA examiner indicated that based on the medical evidence the current low back arthritis was not due to an in-service event, as the Veteran was seen and treated during service and by service discharge there was no chronic low back symptomatology.  Further the examiner noted that there was no evidence of chronic low back complaints until 2011.  The Veteran claims an in-service injury caused his current low back disability; however, he is not competent to determine that a single back injury suffered decades prior to formal treatment is the cause of the low spine disability he currently experiences.  That determination is a complex etiological question not susceptible to lay analysis.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board finds that the most probative evidence of record shows that there is no nexus between any claimed in-service event and the current low back disability, and therefore the nexus requirement for service connection is not met.
The Board has also considered whether service connection is warranted on a presumptive basis.  However, the record fails to show that the Veteran's lumbar spine arthritis manifested to a degree of 10 percent within the one year following his discharge from active duty.  Additionally, the Veteran has not provided a credible account of a continuity of symptomatology.  As such, presumptive service connection for the Veteran's low back disability, to include on the basis of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra. 

In this regard, the Veteran has stated on multiple occasions that he has experienced low back symptomatology since his in-service back injury.  The Board finds that the Veteran's statements concerning the onset and continuity of symptoms associated with current low back disability are inconsistent with and contradicted by the other evidence of record.  For example, while the Veteran was seen for low back pain on various occasions during service, there was no noted chronic low back disability.  On his separation physical examination, the Veteran voiced no complaints with regards to his back, and clinical evaluation of his spine was normal.  Moreover the earliest post-service treatment evidence with regards to low back symptomatology is in November 2011 several decades post service. 

In this case, the Board finds that while there is documentation of an in-service low back injury, there is less likely than not a nexus between any such injury and the Veteran's current low back disability.  Accordingly, the Veteran's claim for service connection for a low back disability is denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a right ankle disability is denied.

Service connection for a right foot disability is denied.

Service connection for a skin disability as due to exposure to hydraulic fluid is denied.

Service connection for an acquired psychiatric disability to include anxiety and PTSD is denied.

Service connection for a chronic headache disability, to include as due to exposure to hydraulic fluid is denied.

Service connection for a low back disability is denied.


REMAND

As noted in the introduction, in December 2012, the Veteran timely filed a NOD with the November 2012 rating decision denial of the service connection claim for sinusitis.  However, the February 2014 SOC did not include such issue.  Consequently, a SOC has not been issued for sinusitis, in which case the appropriate Board action is to remand the issue to the AOJ for issuance of an SOC. See Manlincon, 12 Vet. App. at 238.

With regards to the Veteran's right knee claim, he asserts that he injured his right knee in service when he fell off the ladder onto the ship's deck.  As previously discussed, the Veteran's STRs document the Veteran's fall.  While there is no indication in the treatment records that he sustained a right knee injury, the Board notes the Veteran, as a layperson, is competent to report observable symptoms, such as an injury to his right knee.  Duenas v. Principi, 18 Vet. App. 512 (2004).  Further, VA treatment records document current right knee instability and the use of a right knee sleeve.  Finally, the Veteran testified during the April 2016 Board hearing, that within the year of service discharge he was treated for his right knee.  Hearing Transcript, p. 13.  This is sufficient evidence to warrant an examination, since there is competent evidence of injury/incident in service, current symptoms of disability, and a report of symptoms since service that suggests a possible association to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Notably, the Veteran was examined for his right ankle and foot; however the Board finds that an examination that addresses his right knee is necessary to assist in determining whether the Veteran has a right knee disability as a result of his active duty service.

Finally, while on remand, the Veteran should be given an opportunity to identify the any additional treatment records relevant to his right knee disability.  During the hearing, the Veteran indicated that he was seen within the first year of service discharge for his right knee disability.  He indicated that the treatment was through his private provider.  It is unclear if the records were obtained.  As such, development is necessary in order to obtain such treatment records, if they are available. 

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a SOC in accordance with 38 C.F.R. § 19.29 (2015), addressing the issue of entitlement to service connection for sinusitis, to include notification of the requirement to timely file a substantive appeal in order to perfect an appeal.  Only if the Veteran files a timely substantive appeal should this issue be returned to the Board.

2.  Obtain from VA (and any associated facilities) all outstanding, pertinent records of evaluation and/or treatment of the Veteran relevant to his right knee disability dated from January 2013 forward.  Follow the procedures set forth in 38 C.F.R. § 3.159 (c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After obtaining any outstanding records and associating them with the claims file, schedule the Veteran for a VA knee examination to determine the current nature and etiology of his right knee disability. The record should made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should answer the following questions:

(A)  Does the Veteran have a current right knee disability? In so answering, the examiner should consider and address, if appropriate, the Veteran's allegations that he has symptomatology which has not resolved since the in-service injury.

(B)  With respect to a diagnosed right knee disability, based on consideration of all pertinent medical and lay evidence (to include the Veteran's own assertions), the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such diagnosed disability had its onset during or is otherwise related to the Veteran's military service, to include the claimed in-service injury. 

In formulating his or her opinion, the examiner should note the Veteran's report of in-service injury to the right knee.  The examiner should consider all evidence of record, including medical records and lay statements.  A complete rationale for all opinions should be provided.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The purpose of this remand is to assist the Veteran with the development of his claim.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 



Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


